|[pic]                                                                              |
|                                                                                   |
|                      |     |Court of Appeals           |     |                      |
|BRIAN QUINN           |     |                           |     |VIVIAN LONG           |
|Chief Justice         |     |Seventh District of Texas  |     |Clerk                 |
|                      |     |Potter County Courts       |     |                      |
|JAMES T. CAMPBELL     |     |Building                   |     |                      |
|Justice               |     |501 S. Fillmore, Suite 2-A |     |                      |
|                      |     |Amarillo, Texas 79101-2449 |     |MAILING ADDRESS:      |
|MACKEY K. HANCOCK     |     |www.txcourts.gov/7thcoa.asp|     |P. O. Box 9540        |
|Justice               |     |x                          |     |79105-9540            |
|                      |     |                           |     |                      |
|PATRICK A. PIRTLE     |     |                           |     |                      |
|Justice               |     |                           |     |(806) 342-2650        |


                                May 19, 2015

|Jill Zimmer                         |                                    |
|Official Court Reporter             |                                    |
|320th District Court                |                                    |
|501 S. Fillmore, Suite 4B           |                                    |
|Amarillo, TX 79101-2444             |                                    |
|* DELIVERED VIA E-MAIL *            |                                    |

RE:   Case Number:  07-15-00108-CR, 07-15-00109-CR
      Trial Court Case Number: 68,790-D, 68,791-D

Style:      Kathryn Pendleton v. The State of Texas

Dear Ms. Zimmer:

      The reporter’s record in the above captioned  appeal  was  due  to  be
filed on May 4, 2015.  By Order of the Court, the request for  an  extension
of time to file the reporter’s record is granted.  The record is due  on  or
before Thursday, June 04, 2015. See Tex. R. App. P. 35.3(c).

      Generally, the Court does not grant requests for subsequent extensions
absent  good  cause.   The  Court  directs  that  any  further  requests  be
accompanied by a copy of your monthly written report showing the amount  and
nature of the business pending in your office as required by  Rule  13.4  of
the Texas Rules of Appellate Procedure.

                                             Very truly yours,
                                             Vivian Long
                                             VIVIAN LONG, CLERK

|xc:  |Honorable Don R. Emerson (DELIVERED VIA E-MAIL)                    |
|     |Randall C. Sims (DELIVERED VIA E-MAIL)                             |
|     |Jeffrey Hill (DELIVERED VIA E-MAIL)                                |